 In the Matter Of INTERNATIONAL HARVESTERCOMPANY,MCCORMICKWORKS, EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS,DIE AND TOOL MAKERS LODGE No. 113,PETITIONERCase No. 13-R-4271.-Decided May10, 1948Mr. D. B. Oldaker,of Chicago, Ill., for the Employer.Meyers, Meyers, and Rothstein, by Mr. David B. Rothstein,of'Chi-cago, Ill., for the Petitioner.Meyers, Meyers, and Rothstein, by Mr. David B. Rothstein,of Chi-cago, Ill., for the Intervenor.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on various dates between June 26 and July 11, 1947, beforeRobert Ackerberg, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERInternational Harvester Company, a New Jersey Corporation withitsprincipal offices inChicago,Illinois, operates plants in severalStates.The only plant involved in this proceeding is the McCormickWorks,at Chicago,Illinois,where the Employer is engaged in themanufacture of farm implements.This plant purchases raw mate-rials exceeding$100,000 in value annually,from places outside theState of Illinois;it sells approximately all its finished products,valuedin excess of $1,000,000 annually,to customers located outside the Stateof Illinois.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.77 N. L.ItB., No. 89.520 INTERNATIONAL HARVESTER COMPANY521II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization claiming to represent em-ployees of the Employer.United Farm Equipment and Metal Workers of America, hereincalled the Intervenor, is a labor organization affiliated with the Con-gress of Industrial Organizations, claiming to represent employeesof the Employer.'III.THE ALLEGED APPROPRIATE UNITThe Petitioner seeks a unit of certain craft employees, primarilymachinists, in two departments of the McCormick Works, excludingtherefrom all other craftsmen, office, technical, and clerical employeesand supervisors in these departments.' In the alternative, the Peti-tioner is apparently willing to represent a craft unit enlarged to includesuch additional craft employees as the Board may deem appropriate.The Intervenor and the Employer contend that the requested unit isnot sufficiently inclusive to constitute either a craft or departmentalunit and is therefore inappropriate.The Intervenor alleges furtherthat its history of collective bargaining with the Employer for theemployees in question as part of a plant-wide production and main-tenance unit also precludes the establishment of the requested unit.The McCormick Works consists of many departments located innumerous buildings covering a large plant area.Department 5 isknown as the Product or Experimental Engineering Department; itsshop activities are located in several portions of two buildings, oneof which is the main factory building. This department manufacturesexperimental or "pilot" machines.Those machines which prove, aftertheir release for trial tests, to be satisfactory for production, are there-after manufactured for sale by the production departmentson a massproduction basis.Department 7, known as the Tool Room, is com-prised of three tool rooms and various tool cribs located in severalIAlthough the Intervenor is not in compliance with Section 9 (f), (g), and (h) of theAct, it is currently the contractual bargaining representative of a unit of production andmaintenance employees which includes the employees sought hereinThe contract, whichwas executed after the petition herein was filed, is, however,not a bar to this proceeding.'This unit would include,in effect, all tool and die makers,die sinkers,lathe hands,grinders,layout men,shaper hands,machinists,group leaders,millingmachine hands,Inspectors,jig borers,tooling engravers, set-up men,planer hands,tool hardeners,welders,boring machine operators,mechanics(both bench and set-up),sawyers,and apprentices inDepartments 5 and 7;itwould exclude laborers,stockkeepers-tools and supplies,employeesof the Industrial Truck Repair Section, tool crib attendants,janitors,the blacksmith,blacksmith's helper, pattern vault attendant,cut-off saw man, carpenter,learner,cottonpickers, known as mechanic bench(simple),and all office,technical,clerical,and super-visory employees.(The "cottonpickers"are sought to be excluded as their activities areperformed only temporarily at the McCormick Works). 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDparts of the plant.Tool Room employees are engaged generally inthe construction and maintenance of machines used in the productionof other machines for sale.There is one tool crib, operated by ToolRoom employees, in each of the three tool rooms. Ten other tool cribs,also operated by Tool Room employees and under Tool Room super-vision, are located in, and service, various departments of the plant,other than Departments 5 and 7. There are also six tool cribs locatedin various departments, manned by departmental employees and underdepartmental supervision.Certain employees of Department 7, suchas machine repairmen, perform their duties entirely, or at frequentintervals throughout the day, in the production departments.At suchtimes, however, they are under Tool Room supervision but work inconjunction with the production foreman of the particular department.We are of the opinion that the unit petitioned for does not constitutean appropriate craft unit as it does not include all employees in theplant who possess similar skills, perform comparable work, and haveinterests in common.Employees in numerous classifications soughtby the petitioner are employed in various production or maintenancedepartments as well as in Departments 5 and 7.Thus, there are sheetmetal layout men in Departments 14, 40, and 66; repair machinistsin Departments 26, 27, 32, 60, and 61; an all around machinist inDepartment 13; all around machine tool set-up men in Departments 26,29, 31, 33, 35, 40, 49, 50, 52, 53, 63, and 66; and a set-up man, pressdie, in Department 39.Similarly, turret lathe operators, millingmachine hands, cut-off men, and heat-treat men are employed in boththe production departments and the Tool Room.As a general rule,the production employees who do machining work are engaged inperforming operations that are repetitive and simpler than those per-formed by employees in Departments 5 and 7.However, other em-ployees in the production departments, and on production departmentpay-rolls, are engaged in maintenance rather than production work,comparable in difficulty and requisite skill to the work of similar em-ployees of the Tool Room. For example, the work of repair machinistsin the production departments and on production department pay rolls,is substantially the same as that of the requested repair machinists onthe Tool Room pay roll who work in production departments. Therecord also shows that the all-around machinist in Department 13, theMillwright Department, which is a maintenance department, makesand replaces broken machine parts.This employee served a 4-yearapprenticeship, owns his own tools, uses verniers, protractors, microm-eter gauges, and, in general, uses the same tools and does the same typeof work as similar employees of the Tool Room. INTERNATIONAL HARVESTER COMPANY523Furthermore, the employees in Departments 5 and 7, as well as thosein other departments devoted to production and maintenance work, arecovered by the same vacation plan, absenteeism policies, and companyrules, and seniority provisions are applied on a production and main-tenance unit-wide basis.With particular reference to wages, it ap-pears that some employees on production department pay rolls inclassifications similar to those of employees in Departments 5 and 7 are,like the latter, paid at an hourly rate.And, while some employeessought by the Petitioner have a higher wage rate than employees inthe same classifications in other departments, the extent of the disparityis not revealed by the record. It is clear, however, that wage increaseshave been granted to employees in certain occupational classificationswithin certain rate ranges throughout the plant rather than by classifi-cations only within a particular department.We note also that ap-prentice machinists begin their training either in the Tool Room or inthe production departments in preparation for work in any of thesedepartments.We find, under the foregoing circumstances, including the fact thatthe unit sought by the Petitioner comprises only a segment of a craftgroup possessing similar skills and performing comparable work, thatthe proposed unit is inappropriate.3With regard to the Petitioner's alternative unit request, the recordis not sufficiently clear concerning such matters as: (1) the total num-ber of employees on production or maintenance department pay rollswho perform work and possess skills comparable to those of employeesof Departments 5 and 7; (2) a delineation and comparison of the skillsand duties of all such employees; (3) comparisons of the wage ratesof all such employees; (4) which employees in other departmentsdiffer in classification from, but perform work comparable to, that ofemployees in Departments 5 and 7. In these circumstances we areunable to determine the adequacy of the Petitioner's representativeinterest in a more comprehensive unit, or to fix the proper scope ofa unit enlarged to include employees in Departments other than5 and 7.Accordingly, as we have found that the requested unit is inappro-priate for collective bargaining purposes, and that there is no war-'Matt"erof Gulf OilCorporation,77 N. L. R B 308;Matter ofLockheedAircraftCorporation,57 N. L It. B 41 ;Matter of General Petroleum Corporation of California,56 N L R B. 1366, 1371-2Matter ofSunbeam Corporation,74 N. L. R B 976,relied uponby the Petitioner tosupport its primary unitposition,is clearlydistinguishable from the instant caseIncontrast to the manyinstances herein of employees in other parts of the plant havingsimilar skillsand doing similar work,the bargaining group of tool room and experimentaldepartment tool roomemployeesin the citedcase embraced,with the single exception ofthe tool crib attendants who were excluded by the Board,all those doing similar work. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDrant on the basis of this record to find a more comprehensive unit,we hereby grant the motion of the Intervenor to dismiss the petition. 4ORDERUpon the basis of the above findings of fact and the entire recordin the case, the National Labor Relations Board hereby orders thatthe petition for investigation and certification of representatives ofemployees of International Harvester Company, McCormick Works,Chicago, Illinois, filed by the International Association of Machinists,Die and Tool Makers Lodge No. 113, be, and it hereby is, dismissed.MEMBERS REYNOLDS and GRAY took no part in the consideration ofthe above Decision and Order.4In view of the above finding,it is unnecessary to consider the Intervenor's contentionthat the unit sought by the Petitioner is inappropriate because of the Employer's historyof collective bargaining with the Intervenor for a plant-wide production and maintenanceunitIt is also unnecessary to consider the Intervenor's further contention that the con-sent determination by the Regional Director in Case No 13-R-4104 is an obstacle to anelection in this case.However, we wish to point out that the former case clearly involvedonly draftsmen and clerks in Department 5 and did not concern the Department 5 em-ployees sought herein, even though they were erroneously included in the unit description.In other circumstances,the mere erroneous unit description in the prior case would notpreclude a determination regarding the employees involved in the present petition